Exhibit 10.24

 

LOGO [g649774dsp_034.jpg]

AMENDMENT NO. 4 TO LOAN AGREEMENT

This Amendment No. 4 (the “Amendment”) dated as of November 15, 2013, is between
Bank of America, N.A. (the “Bank”) and Resources Connection, Inc. and Resources
Connection LLC (the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
November 30, 2009 (together with any previous amendments, the “Agreement”). The
current commitment amount of Facility No. 1 is $3,000,000.00.

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Release of Guarantor. The Bank hereby releases RC Management Group, LLC from
any and all obligations under the Continuing and Unconditional Guaranty signed
by the above Guarantor guarantying the obligations of the Borrower to the Bank,
which Guaranty shall be of no further force or effect.

3. Amendments. The Agreement is hereby amended as follows:

3.1 In Paragraph 1.2, the date “November 30, 2013” is changed to “November 30,
2014”.

3.2 Paragraph 5.3 is hereby deleted in its entirety.

4. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

Amendment to Loan Agreement

 

-1-



--------------------------------------------------------------------------------

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A. By:  

 

  Joseph Eitel, Senior Vice President BORROWER(S): Resources Connection, Inc.
By:  

 

  Nathan W. Franke, Executive Vice President and Chief Financial Officer
Resources Connection LLC By: Resources Connection, Inc. By:  

 

  Nathan W. Franke, Executive Vice President and Chief Financial Officer

Amendment to Loan Agreement

 

-2-